947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John W. KIMBLE, Plaintiff-Appellant,v.Pamela K. WITHROW, Defendant-Appellee.
No. 91-1813.
United States Court of Appeals, Sixth Circuit.
Nov. 1, 1991.

1
Before KEITH and DAVID A. NELSON, Circuit Judges, and HOOD, District Judge.*

ORDER

2
John W. Kimble, a pro se Michigan prisoner, appeals a district court order dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking injunctive relief, Kimble sued the warden at the Michigan Reformatory at Ionia, Michigan.   Kimble alleged that the defendant violated his First Amendment rights.   Over Kimble's objections, the district court adopted the magistrate's report and recommendation and dismissed the case.   Kimble has filed a motion requesting the appointment of counsel in his timely appeal.


4
Upon review, we conclude that the district court properly dismissed the case.   Construing the complaint in the light most favorable to Kimble, and accepting all of his factual allegations as true, we determine that he can undoubtedly prove no set of facts in support of his claims that would entitle him to relief.   Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S.Ct. 182 (1990).   Kimble's transfer to the Marquette Branch Prison renders his claims for injunctive relief moot.   See Cooper v. Sheriff, Lubbock County, 929 F.2d 1078, 1084 (5th Cir.1991) (per curiam);   Young v. Lane, 922 F.2d 370, 373 (7th Cir.1991).


5
Accordingly, we deny counsel and affirm the judgment for the reasons stated in the district court's opinion and order filed on June 27, 1991 and in the magistrate's report and recommendation filed on May 21, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation